Citation Nr: 0617627	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-34 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of clear and unmistakable error (CUE) in an April 4, 
1998, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister, J.L.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to June 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

An additional matter of entitlement to an initial evaluation 
in excess of 30 percent for service-connected schizoaffective 
disorder for the periods of September 1, 1989, to June 3, 
1991, and October 1, 1991, to July 1, 1993, is addressed in 
the REMAND portion of this decision, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  (Unfortunately, the Board does not have jurisdiction to 
review the matter at this time, as will be further explained 
in the REMAND below.)


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his request to reopen his claim, explained to 
him who was responsible for submitting such evidence, and, as 
applicable, obtained and fully developed all other evidence 
necessary for an equitable disposition of his request to 
reopen his claim.

2.  An unappealed February 1999 rating decision determined 
that an April 4, 1998, rating decision did not contain clear 
and unmistakable error (CUE).

3.  Evidence associated with the claims folder since the 
February 1999 rating decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of CUE in an April 4, 1998, 
rating decision.




CONCLUSIONS OF LAW

1.  The February 1999 rating decision that determined that an 
April 4, 1998, rating decision did not contain clear and 
unmistakable error (CUE) is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 (2005)].

2.  Evidence associated with the claims folder since the 
February 1999 rating decision is new, but not material, and 
so the requirements to reopen the claim of CUE in an April 4, 
1998, rating decision have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001) (as in effect prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

For the reasons explained below, the Board finds that VA has 
complied with the applicable notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating the veteran's request to reopen his 
claim does not prejudice him in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the recent case of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), held 
that with in regard to such matters, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to the underlying claim, VA must first 
notify a claimant of the evidence and information that is 
necessary to reopen that claim.  To that end, the United 
States Court of Appeals for Veterans Claims (Court) 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the basis for the prior 
denial of record, and then release a notice letter to the 
veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any elements of 
the claim that were found to be insufficiently shown at the 
time of the prior final VA denial.  Kent, supra.  It appears 
that these requirements could be applicable to a request to 
reopen a previously denied CUE claim, even though actual CUE 
claims are not subject to the VCAA's requirements.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Accordingly, in a February 2002 rating decision and cover 
letter, the Board observes that the RO advised the veteran 
that it could not reopen his claim for lack of new and 
material evidence.  With consideration of the basis for the 
prior denial of record, the RO advised the veteran of the 
type of evidence needed to reopen his claim.  As well, the RO 
advised him of the particular legal meanings of 'new' and 
'material' evidence as related to his June 2001 request to 
reopen his claim.  

Moreover, a September 2003 letter to the veteran from the RO 
did specifically notified him of the VCAA's requirements, 
including the type of evidence necessary to establish his 
claim, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Accordingly, and 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that the aforementioned documentation 
was provided to the veteran only in conjunction with or after 
the initial unfavorable decision in this case, rather than 
prior to the initial decision as is typically required by 
law.  In cases involving the timing of the VCAA notice, 
however, VA's appellate courts have held that in such 
situations, the veteran has a right to a VCAA content-
complying notice, and thereafter, to a proper subsequent VA 
readjudication of his claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, after the issuance of the aforementioned documentation, 
the veteran was afforded an opportunity to respond to these 
communications.  Thereafter, the RO subsequently 
readjudicated the claim and issued a statement of the case 
(SOC) to him in December 2003.  Under these circumstances, 
the Board finds that the applicable VCAA notice requirements 
have been satisfied, and that it was harmless error for the 
veteran to not have initially received complete VCAA-
compliant notice prior to the initial unfavorable decision in 
this case.  Mayfield, supra; Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board further observes that the Court recently issued 
another decision that is potentially relevant to this claim, 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess/Hartman, the Court noted 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, and that those 
elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court then held that upon 
receipt of an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this 
advisement must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if VA awards service connection.  Id.  


The Board is unsure as to whether the requirements of 
Dingess/Hartman even apply to this case.  If so, however, as 
noted earlier, the RO provided the veteran with appropriate 
notice of what type of information and evidence was needed 
for his request to reopen his claim, but did not advise him 
as to the type of evidence necessary to establish a 
disability rating or effective date.  Despite any inadequate 
notice provided to the veteran on these two elements, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, because the Board concludes below that the 
preponderance of the evidence is against the veteran's 
request to reopen his claim, any pertinent question as to the 
appropriate disability rating or effective date to be 
assigned in the event of a reopening of the claim, if even 
applicable, is accordingly moot.  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5013A (West 2002); 38 C.F.R. 
§ 3.159(c), (d), and (e) (2005).  In this regard, the Board 
notes that all available and appropriately identified records 
that are pertinent and/or required for a review of this 
appeal are now contained in the claims file.  As well, the 
Board is aware that the VCAA's duty to assist typically 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide a claim, 
and that the RO did not provide the veteran with an 
examination.  See 
38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis added).  
Applicable VA law provides, however, that VA's duty to assist 
with a claim does not include the provision of a VA 
examination when there is insufficient new and material 
evidence of record to reopen the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2005).

At this time, the veteran and his representative have not 
made the Board aware of any outstanding additional evidence 
that must be obtained in order to fairly decide this claim.  
Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [veteran] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard, 
supra.  Thus, the Board finds that the case is ready for 
appellate review.  

Applicable Law

During the pendency of this appeal, there was a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change applies prospectively 
to all requests to reopen that are made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [now 
codified at 38 C.F.R. § 3.156(a) (2005)].  Because the record 
indicates that the veteran filed his request to reopen this 
claim prior to this date (in June 2001), this regulatory 
change is not applicable in the instant case.  Accordingly, 
the Board will analyze this matter under the former criteria 
applicable to the analysis of a request to reopen a claim 
based upon the receipt of "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(as in effect prior to August 29, 2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Furthermore, in order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO did not reopen the claim.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Analysis of the Request to Reopen the Claim

The Board observes that in a prior February 1999 rating 
decision, the RO denied a claim as to clear and unmistakable 
error (CUE) in an April 4, 1998, rating decision.  The 
evidence under consideration at the time consisted of the 
evidence of record at the time of the April 4, 1998, rating 
decision, as well as statements and argument from the veteran 
and his representative in support of the CUE claim.  As the 
veteran did not timely appeal the RO's February 1999 
decision, it therefore became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

In June 2001, the veteran requested a reopening of his prior 
CUE claim.  In a February 2002 rating decision, the RO 
declined to reopen the claim, stating in part that the 
veteran had not submitted new or material evidence.  The 
veteran received notice of that decision and timely appealed 
it to the Board.

In support of his request to reopen, the veteran submitted 
copies of documentation that was previously of record at the 
time of the February 1999 denial, as well as new statements 
in support of his request to reopen the claim, and a November 
2002 letter from a treating VA psychiatrist.  

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically his new statements in support of the June 2001 
request to reopen, as well as the November 2002 letter from 
his treating VA psychiatrist, is new.  See Barnett, supra.  

The Board, however, is not of the opinion that any of this 
new evidence is material to the claim.  At the time of the 
February 1999 rating decision, there was no competent 
evidence of record to show that there was CUE in the RO's 
April 4, 1998, rating decision.  This newly received evidence 
still does not provide such support.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that this evidence is only cumulative and redundant of 
evidence previously of record, and therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board will not 
reopen the claim.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the 
request to reopen the claim of clear and unmistakable error 
(CUE) in an April 4, 1998, rating decision is denied.




REMAND

The procedural history of this matter is quite complex.  In 
an April 1998 rating decision, the RO granted the veteran's 
claim for service connection for a psychiatric disorder.  In 
granting service connection for the disability of 
schizoaffective disorder, the RO assigned the following 
ratings: a 100 percent temporary total evaluation (TTE) from 
June 20, 1989, to September 1, 1989; a 30 percent disability 
rating from September 1, 1989, to June 3, 1991; a 100 percent 
TTE from June 3, 1991, to October 1, 1991; a 30 percent 
disability rating from October 1, 1991, to July 1, 1993; and 
a 100 percent total rating from July 1, 1993.  

Thereafter, in a September 1998 statement, the veteran's 
representative inquired as to why the veteran was not 
entitled to total rating benefits before August 1, 1993, and 
noted that there was pertinent prior evidence of record to 
establish that the veteran had been unable to work because of 
his psychiatric disability since at least 1991.  In other 
words, on behalf of the veteran, he timely contested the 
original rating decision and requested an initial evaluation 
in excess of 30 percent for the claim periods of September 1, 
1989, to June 3, 1991, and October 1, 1991, to July 1, 1993.  
As well, in August 1998, the veteran sent packets of 
information to his United States Congressman and Senator 
regarding the April 1998 rating decision, also advising that 
he questioned why the RO did not provide him with more than a 
30 percent rating for the aforementioned time periods, and 
clearly indicating that he was appealing those ratings.  Both 
officials forwarded the veteran's appeal documentation to the 
RO in September 1998.  Thus, the RO also received a timely 
appeal from the veteran as to his entitlement to a higher 
initial evaluation for those rating periods.  However, in a 
September 1998 communication to the veteran's Congressman, 
the RO erroneously suggested that the veteran forego filing a 
notice of disagreement (NOD) to the April 1998 rating 
decision, in favor of presenting new and material evidence 
that would indicate that he was more disabled than indicated 
by his assigned ratings.  Then, in a November 1998 letter to 
the veteran's Senator, the RO advised that the veteran's 
dissatisfaction with the effective dates of his disability 
would be considered as a claim for CUE regarding the April 
1998 rating decision.  As noted above, that CUE claim was 
adjudicated in a February 1999 rating decision, and that 
decision later became final.   


The record therefore indicates that there is still an 
outstanding NOD of record as to initial ratings assigned to 
the veteran's service-connected schizoaffective disorder in 
the April 1998 rating decision, and specifically as to the 
periods of the claim when he is only in receipt of a 30 
percent rating.  Moreover, the Board further finds that even 
if the February 1999 rating decision tangentially addressed 
why no more than 30 percent was warranted for those periods, 
the veteran's claim for a higher initial evaluation was 
simply not adjudicated in accordance with the law in that 
rating decision, to include requirements to assist the 
veteran with his still pending claim, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA) and subsequent 
precedential decisions from VA's appellate courts.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2002).

Accordingly, the Board finds that both the veteran and his 
representative adequately expressed disagreement with the 
RO's denial of entitlement to an initial evaluation for 
schizoaffective disorder in excess of 30 percent for the 
aforementioned rating periods, so as to constitute 
appropriate and timely filed notices of disagreement (NODs) 
as to the RO's prior unfavorable April 1998 rating decision.  
See 38 C.F.R. § 20.201 (2004).  Moreover, the RO did not 
issue a statement of the case (SOC) to the veteran on this 
matter prior to transferring the veteran's concurrent 
appellate issue to the Board.  

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999), in order to appropriately 
address this matter.  However, the Board advises that, 
following receipt of this SOC, the veteran or his 
representative must submit a timely substantive appeal in 
order for the Board to have complete jurisdiction over the 
claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.300 to 20.306 (2005).  Absent an NOD, an SOC, and 
a substantive appeal of record, the Board does not have such 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).



Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  After the completion of any 
additional procedural or developmental 
action that may be warranted for this 
claim, the RO should provide the veteran 
and his representative with an SOC as to 
the matter of entitlement to an initial 
evaluation in excess of 30 percent for 
service-connected schizoaffective 
disorder for the periods of September 1, 
1989, to June 3, 1991, and October 1, 
1991, to July 1, 1993.  In the SOC, the 
RO should also advise the veteran and his 
representative of the laws and 
regulations pertinent to the claim, and 
apprise him of his appellate rights and 
responsibilities regarding the perfection 
of an appeal in this matter.

2.  If the veteran or his representative 
thereafter perfects a substantive appeal 
on this issue, the RO should then return 
the claims file to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


